PER CURIAM.
L & F Partners, Ltd., Gerald L. Coen, and David F. Sweeney, who were defendants in the trial court, appeal a final judgment entered against them for claims of breach of a sale agreement and for breach of an option agreement, which were counts I and II of the plaintiffs complaint respectively. We affirm.
Michael J. Miceli, the plaintiff in the trial court, cross-appeals the trial court’s order which granted the defendants’ motion for partial summary judgment on counts III and IV of the plaintiff’s complaint. This is, of course, not an appealable order. The record on appeal does not reflect that the trial court entered a summary judgment in favor of the defendants on counts III and IV. Therefore, as to the cross appeal, we relinquish jurisdiction for thirty days for the parties to obtain an appealable final order. See Gries Investment Co. v. Chelton, 388 So.2d 1281 (Fla. 3d DCA 1980).* If Miceli does not supplement the record with a summary judgment within thirty days of the date of this opinion, the cross appeal will be dismissed.
We affirm the appeal and temporarily relinquish jurisdiction to the trial court on the cross appeal.
Affirmed.
CAMPBELL, C.J., and RYDER and PARKER, JJ., concur.

 We note other district courts have adopted a stricter policy and have dismissed appeals where this oversight occurs. See Arcangeli v. Albertson’s Inc., 550 So.2d 557 (Fla. 5th DCA 1989) (en banc); Russell v. Russell, 507 So.2d 661 (Fla. 4th DCA 1987) (en banc); Johnson v. First City Bank of Gainesville, 491 So.2d 1217 (Fla. 1st DCA 1986).